Case 2:18-cv-06092-MCA-JAD Document 52 Filed 09/03/20 Page 1 of 2 PageID: 472




Steven J. Luckner
Jennifer Rygiel-Boyd
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
10 Madison Avenue, Suite 400
Morristown, New Jersey 07960
Telephone: (973) 656-1600
Facsimile: (973) 656-1611
Attorneys for Defendant Liberty Mutual
Insurance Company

                                                 :       Hon. Madeline Cox Arelo, U.S.D.J.
 LATOYA THOMPSON,                                :       Case No.: 2:18-cv-06092-MCA-JAD
                                                 :
                       Plaintiff,                :          NOTICE OF MOTION FOR
 v.                                              :           SUMMARY JUDGMENT
                                                 :
 LIBERTY MUTUAL INSURANCE,                       :
                                                 :
                       Defendant.                :
                                                 :

TO:    Brian M. Cige, Esq.
       Law Offices of Brian M. Cige
       7 East High Street
       Somerville, New Jersey 08876
       Attorneys for Plaintiff Latoya Thopson

       PLEASE TAKE NOTICE that on September 4, 2020, or as soon as counsel may be heard,

Defendant Liberty Mutual Insurance (“Defendant”) will move before The Honorable Madeline

Cox Arleo, U.S.D.J. of this Court located at Martin Luther King Fed. Bldg. & United States

Courthouse, 50 Walnut Street, Newark, New Jersey 07101, for an Order pursuant to Rule 56 of

the Federal Rules of Civil Procedure granting it summary judgment and dismissing Plaintiff Latoya

Thompson’s (“Plaintiff”) Complaint with prejudice.

       PLEASE TAKE FURTHER NOTICE that, in support of this motion, Defendant relies

upon the concurrently submitted Memorandum of Law and Certification of Jennifer Rygiel-Boyd

with exhibits.


                                                1
Case 2:18-cv-06092-MCA-JAD Document 52 Filed 09/03/20 Page 2 of 2 PageID: 473




       A Separate Statement of Undisputed Facts is submitted in accordance with Local Rule

56.1(a).

       A proposed Order is submitted in accordance with Local Rule 7.1(e).

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Court’s Order dated

June 9, 2020 (Docket Entry No. 51), Defendant serves its motion papers today and will file its

motion papers, along with its reply papers, on or before September 4, 2020.

       PLEASE TAKE FURTHER NOTICE that Defendant requests oral argument.



                                                    Respectfully submitted,

                                                    OGLETREE, DEAKINS, NASH,
                                                    SMOAK & STEWART, P.C.
                                                    Attorneys for Defendant Liberty Mutual
                                                    Insurance Co.


                                                    By: s/ Jennifer Rygiel-Boyd
                                                       Jennifer Rygiel-Boyd
Date: July 7, 2020
                                                                                            
                                                                                            
                                                                                      43409060.1




                                               2
